By the Court,

Cole, J.
We are of the opinion that there was error in the ruling of the Circuit Court, in requiring that the plaintiffs should pay all costs up to the time of granting the motion of discontinuance as to the defendant Ripley. Section 18, chap. 100, B. S. provides that, “ where any action founded on contract is brought against several persons, the plaintiff may be allowed, at any time before the cause is argued to the jury, and if there is no such argument, at any time before it is committed to the jury by the court, to discontinue as against any of the defendants, upon payment of the costs to them, as in case of a nonsuit, and on such other terms as the court shall direct; and the plaintiff may thereupon amend his declaration, and proceed against the other defendants in like manner as if the action had been originally brought against them alone,” &c.
We do not think that this statute gives the Circuit Court any direction upon the question of costs. By it the plaintiff has the right to discontinue as to any defendant upon payment of costs to him, as in case of nonsuit, and submitting to such other terms as the court shall direct. The “ other terms ” spoken of in the statute, have reference, we think, to the time of going to trial, the continuance of the cause, amendment of the pleadings, &c., *309over wbicb tbe court has full discretion, and can impose such terms as it deems reasonable and proper. The object of the statute is to provide a remedy against the'consequences of the join-der of too many defendants in an action. It is a remedial statute and should be liberally construed, so as to effectuate as fully as possible the purpose of the legislature. Now, to hold that a party could only discontinue upon paying the costs to all the defendants, and complying with other terms which may be imposed by the court, would be giving the statute a forced construction as well as rendering it of little-utility.
A question was made as to the sufficiency of the recognizance for an appeal. We are of the opinion, however, that the recognizance was sufficient, and that the Circuit Court properly overruled the motion to dismiss the appeal upon that ground. It was objected that the recognizance was not in double the amount of the judgment and costs ; but the term judgment as used in section 228, chap. 88, Rev. St, does not include costs. It is quite obvious from this, as well as other provisions of the same statute, that the term judgment cannot include costs. See sections 169, 170, 192, 214, chap. 88, Rev. St.
The judgment of the Circuit Court is reversed, and new trial ordered.